DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited claim limitation regarding, “first information”, “second information”, “multi-copter”, “steel tower” and “a plurality of modes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also further noted dependent claims based upon the rejected claim are also rejected based upon dependency.

Regrading to claim 2, applicant recited claim limitation regarding, “the first output information” and “the second output information” does not provide sufficient antecedent basis regrading application recited claim limitation regards applicant recited claim limitation. 
Also, upon further review, skilled in the art could not locate applicant recited claim limitation regarding, “the first output information” and “the second output information” within applicant’s written description as to particularly point out applicant’s invention as to claiming the subject matter distinctly in order to conclude the metes and bounds defines the definiteness regards applicant’s invention.  Appropriate further clarification is required.   

Regrading to claim 4, applicant recited claim limitation regarding, “terrain information in which a target plane is set is updated” does not distinctly set forth what or which exactly is set or updated or both set and updated for terrain information or target plane that ought to be set forth regards applicant’s invention.  Appropriate clarification set forth regards applicant’s invention with respect to claim limitation is required. 

Regrading to claim 15, applicant recited claim limitation regarding, “hardware processor has a pluarlity of modes” does not distinctly set forth what or which exactly the plurality of modes distinctly referring that ought to be set forth regards applicant’s invention.
In this instant case, applicant recited does not set forth regarding what exactly the pluarlity of modes distinctly referring define the metes and bounds regarding a pluarlity of modes as whether the modes referring hardware processor structure operating under plurality modes, for instance, quad processor or computer processor architecture modes, processor operating modes or application software in pluarlity of modes that ought to be set forth particularly. Further, upon further review, skilled in the art could not locate applicant’s written description discussing plurality of modes.
Appropriate further clarification is required. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 - 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stentz et al, US Pat No.6363632.

Regarding claim 11, Stentz et al shows a shovel (See at least figure 3 and 7 for shovel excavator) comprising: a lower traveling body (See at least figure 4 for excavator with lower traveling body); an upper swinging body mounted on the lower traveling body (See at least figure 4); a plurality of hydraulic actuators (See at least Col 10, lines 35 for hydraulic driven actuators 32 for the excavator); an object of control configured to control the plurality of hydraulic actuators ( See at least Col 10, lines 31 – 36 for hydraulic pump used to drive hydraulic actuators using pressure); a hardware processor configured to (See at least Col 12, lines 65 – Col 13, lines 5 for using processors with sensor 40 and 42); obtain information relating to a shape of a ground surface around the shovel based on information output by an imaging device before a start of work (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase), to control the object of control based on the obtained information relating to the shape of the ground surface around the shovel (See at least Col 10, for hydraulic actuators 32 as the object of control to be control to complete the designated task that is based upon the received data from the scanning sensor system to plan a task associated with the control of the excavator on Col 2, lines 51 - 53). 

Regarding claim 12, Stentz et al shows the object of control is a control valve (See at least Col 10, lines 46 – 50 for actuator control spool valve), and the plurality of hydraulic actuators include a boom cylinder (See at least Col 7, lines 1 – 10 for boom 200; see at least col 1, lines 23 for each linkage is actuated by hydraulic cylinder ), an arm cylinder (See at least Col 9, lines 10 – 15 for stick 326; see at least col 1, lines 23 for each linkage is actuated by hydraulic cylinder ), a bucket cylinder (See at least Col 9, lines 10 – 15 for bucket 324; see at least col 1, lines 23 for each linkage is actuated by hydraulic cylinder), and a hydraulic swing motor (See at least Col 6, lines 24 for scanning motor rotation swing motion also on Col 11, lines 62 – 64; see also col 10, lines 30 – 35 for hydraulic pump for moving actuator/motor). 

Regarding claim 13, Stentz et al shows the hardware processor is configured to automatically control the object of control (See at least Col 9, lines 60 for complex automate movement with stored instruction; also on at least Col 10, lines 45 – 50 for spool valve position control with look up table variable automated control ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz et al, US Pat No. 6,363,632 in view of Davidson et al, US Pat No. 5854988.

Regarding claim 1, Stentz et al shows a shovel (See at least figure 3 and 7 for shovel excavator) comprising: a lower traveling body (See at least figure 4 for excavator with lower traveling body); an upper swinging body mounted on the lower traveling body (See at least figure 4); an attachment attached to the upper swinging body  (See at least figure 7 for excavator arm 328/326/324 as the  attachment); a hardware processor configured to (See at least Col 12, lines 65 – Col 13, lines 5 for using processors with sensor 40 and 42); obtain information relating to a shape of a ground surface around the shovel based on first information output by an imaging device before excavation (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase);
 obtain the information relating to the shape of the ground surface around the shovel based on second information output by the imaging device after the excavation (See at least Col 7, lines 1 – 15 and lines 18 – 25 for planning and control module 30 controls sensor 40/42 scanning the second information output/area 210 around dump truck 206). 
Davidson et al further shows an orientation detector to detect an orientation of the attachment (See at least Col 7, lines 46 – 55 for orientation of bucket in relation to ground slope along with machine control system 46 with angle sensors 38, 40 and 42 for boom 16, stick 22 and bucket 26 also on Col 4, lines 43 – 55 also shown on figure 2).
It would have been obvious for one of ordinary skill in the art, at the time of filing of Davidson to provide an orientation estimation of attachment, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Regarding claim 2, Stentz et al shows the first output information and the second output information of the imaging device obtained by the hardware processor are information for updating terrain information (See at least col 2, lines 8 – 11 for up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information; See at least Col 7, lines 1 – 15 and lines 18 – 25 for planning and control module 30 controls sensor 40/42 scanning the second information output/area 210 around dump truck 206).

Regarding claim 3, Stentz et al shows the first output information and the second output information of the imaging device obtained by the hardware processor are information based on a world geodetic system (See at least Col 5, lines 64 – Col 6, lines 9, for gps coordinate system, in latitude and longitude as the world geodetic system implemented under cartesian coordinate, with height calculation by predicted angle on Col 11, lines 45 – 52, in combination with laser). 

Regarding claim 4, Stentz et al show terrain information in which a target plane is set is updated based on the first output information and the second output information of the imaging device obtained by the hardware processor ( See at least Col 8, lines 24 – 35 for soil face 222 as the target plane to update for terrain information along with the clearance in conjunction with dump truck 224 target as second output information). 

Regarding claim 5, Stentz et al shows a shovel (See at least figure 3 and 7 for shovel excavator) comprising: a lower traveling body (See at least figure 4 for excavator with lower traveling body); an upper swinging body mounted on the lower traveling body (See at least figure 4); a hardware processor configured to obtain (See at least Col 12, lines 65 – Col 13, lines 5 for using processors with sensor 40 and 42);  information relating to a shape of a ground surface around the shovel based on information output by an imaging device (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase); control the attachment based on the obtained information relating to the shape of the ground surface around the shovel (See at least Col 5, lines 53 – 56 for generating desired excavation shape of the surface by using laser scanner on col 4, lines 15 – 30 with a field of view data).
Davidson et al further shows an orientation detector to detect an orientation of the attachment (See at least Col 7, lines 46 – 55 for orientation of bucket in relation to ground slope along with machine control system 46 with angle sensors 38, 40 and 42 for boom 16, stick 22 and bucket 26 also on Col 4, lines 43 – 55 also shown on figure 2); control the attachment based on the orientation of the attachment detected by the orientation detector (See at least Col 7, lines 39 – 55 for automated control with excavation bucket angle control with respect to desired slope).
It would have been obvious for one of ordinary skill in the art, at the time of filing of David to provide an orientation estimation of attachment, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Regarding claims 6 and 18, Stentz et al shows the hardware processor is configured to obtain the output information of the imaging device before a start of work (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase).

Regarding claim 7, Stentz et al shows the hardware processor is configured to obtain position information of the upper swinging body (See at least Col 3, lines 54 – 60 for position information obtained by sensor system 24 for earthmoving machine 22 as boom/stick/bucket on Col 1, lines 18 – 20 as the upper swing body also shown on figure 4).

Regarding claim 14, Stentz et al further shows the hardware processor is configured to control hydraulic actuator (See at least Col 10, lines 31 – 36 for hydraulic pump used to drive hydraulic actuators using pressure);
Davidson et al further shows control a first hydraulic actuator according to a second hydraulic actuator among the plurality of hydraulic actuators (See at least Col 4, lines 29 – 38 for stick move relative to the boom and bucket moves relative to stick).
It would have been obvious for one of ordinary skill in the art, at the time of filing of Davidson to provide an orientation estimation of attachment in each joint relation, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Regarding claim 15, Davidson et al further shows the hardware processor has a plurality of modes (See at least Col 5, lines 15 – 30 for various modes including setup mode, laser mode, slope mode).
It would have been obvious for one of ordinary skill in the art, at the time of filing of Davidson to provide an orientation estimation of attachment in each joint relation, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Regarding claim 16, Davidson et al shows the hardware processor is configured to control the object of control in a predetermined moving pattern (See at least Col 9, lines 60 for complex automate movement with pre-stored instruction for machine movement as predetermined moving pattern).
It would have been obvious for one of ordinary skill in the art, at the time of filing of Davidson to provide an orientation estimation of attachment in each joint relation, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Regarding claim 17, Stentz et al shows a shovel (See at least figure 3 and 7 for shovel excavator) comprising: a lower traveling body (See at least figure 4 for excavator with lower traveling body); an upper swinging body mounted on the lower traveling body (See at least figure 4); the method of controlling shovel comprising: obtaining information relating to a shape of a ground surface around the shovel based on information output by an imaging device (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase); controlling the attachment based on the obtained information relating to the shape of the ground surface around the shovel (See at least Col 5, lines 53 – 56 for generating desired excavation shape of the surface by using laser scanner on col 4, lines 15 – 30 with a field of view data).
Davidson et al further shows detecting an orientation of the attachment (See at least Col 7, lines 46 – 55 for orientation of bucket in relation to ground slope along with machine control system 46 with angle sensors 38, 40 and 42 for boom 16, stick 22 and bucket 26 also on Col 4, lines 43 – 55 also shown on figure 2); (See at least Col 7, lines 39 – 55 for automated control with excavation bucket angle control with respect to desired slope).
It would have been obvious for one of ordinary skill in the art, at the time of filing of Davidson to provide an orientation estimation of attachment, for the excavation device of Stentz et al, in order to provide optimal location to excavate, as desired by Stentz et al, Col 1, lines 29 – 35.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz et al, US Pat No. 6,363,632 in view of Davidson et al, US Pat No. 5854988 and further in view of Shike, US Pat Pub No. 2016/0321763.

Regarding claim 8, Stentz et al shows the hardware processor is configured to obtain the information relating to the shape of the ground surface from the imaging device (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase); 
Shike further shows the image device is attached to a multi-copter (See at least figure 9 for multi-copter 10 uses camera 11 to capture 3D topography data also on figure 9).
It would have been obvious for one of ordinary skill in the art, to provide remote image device of Shike at the time of filing, for the ground surface imaging desired planning of Stentz, in order to provide overall topography survey, for the site planning in short time as also discussed by Shike, Para 0156, for the pre-planning of Stentz.  

Regarding claim 9, Shike further shows an electric power feeder configured to feed electric power to the multicopter (See at least Para 0177 for power source as the power feeder for the multicopter).
It would have been obvious for one of ordinary skill in the art, to provide power source for the remote image device of Shike at the time of filing, for the ground surface planning of Stentz, in order to provide realization capability for the drone of Shike, in order to realize site planning as both desired by Shike and Stentz.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stentz et al, US Pat No. 6,363,632 in view of Davidson et al, US Pat No. 5854988 and further in view of Misaki, JP 2017 – 153671 of English Translation on US Pat Pub No. 2020/0173791.

Regarding claim 10, Stentz et al shows the hardware processor is configured to obtain the information relating to the shape of the ground surface before excavation from the imaging device (See at least col 2, lines 8 – 11 for digging material in the excavation pre-planning process with up-to-date data with earth moving environment using sensor in different portion/locations on col 2, lines 15 – 18; see also col 4, lines 16 – 30 with laser scanning system 24 scanning desired excavation area/first information output around the shovel for sensor mounted on the excavator before in planning phase).
Misaki further shows the image device is attached to a steel tower at a work place (See at least Para 0026 for steel tower with fix point camera 21).
It would have been obvious for one of ordinary skill in the art, to provide remote image device of Misaki at the time of filing, for the ground surface imaging desired planning of Stentz, in order to provide overall planning for excavation, loading and transportation, as discussed by Misaki and desired for the excavation and loading planning of Stentz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura, 2014/0100712, work machine with orientation in boom, stick and cylinder; orientation control with respect to excavation site; GPS; three dimensional coordinate; polar coordinate.
Kurihara, 2016/0010312.
Fukano, 20130158785, cylinder length control, angle control, figures 6 – 10.
 Uchiyama, 2015/0147147, angle sensor, hydraulic actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664